Case: 14-11232   Date Filed: 11/18/2014   Page: 1 of 10


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11232
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-03575-RLV



MARY E. STANSEL,

                                                          Plaintiff-Appellant,

                                versus

CITY OF ATLANTA,
AFLAC, INC.,
JANE DOE #1-20,
JOHN DOE #1-20,
AMERICAN FAMILY LIFE ASSURANCE
COMPANY OF COLUMBUS, INC.,
d.b.a. Aflac,

                                                       Defendants-Appellees.

                      ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                          (November 18, 2014)
               Case: 14-11232       Date Filed: 11/18/2014      Page: 2 of 10


Before ED CARNES, Chief Judge, JORDAN and FAY, Circuit Judges.

PER CURIAM:

       Mary Stansel, a licensed Georgia attorney proceeding pro se, 1 appeals the

district court’s decision to dismiss with prejudice her claims against the City of

Atlanta, American Family Life Assurance Company of Columbus, Inc. (American

Family), and Aflac, Inc.

                                              I.

       Stansel worked for the City of Atlanta as an Assistant Solicitor from 2002 to

2010, when she stopped due to severe bilateral carpal tunnel syndrome, as well as

back, neck, and nerve pain.2 While working for the City, Stansel purchased an

American Family insurance policy that had short-term disability benefits. The

policy’s premiums were to be paid via payroll deduction on a pretax basis. Before

Stansel stopped working in March 2010, her plan’s premiums were paid with

pretax dollars through payroll deductions. American Family paid her a total of

$20,623.34 in short-term disability benefits in 2010 and 2011. It also filed W2

forms with the IRS that reported those disability benefits as income.
   1
     Because Stansel is a licensed attorney, we do not liberally construe her complaint as we
would with a normal pro se litigant. See Olivares v. Martin, 555 F.2d 1192, 1194 n.1 (5th Cir.
1977); cf. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc) (adopting
as binding precedent all decisions of the former Fifth Circuit handed down before October 1,
1981).
   2
     Because this is an appeal from a motion to dismiss, we take the facts as alleged in the
complaint, construing them in the light most favorable to Stansel. See Timson v. Sampson, 518
F.3d 870, 872 (11th Cir. 2008).

                                              2
              Case: 14-11232      Date Filed: 11/18/2014     Page: 3 of 10


       Stansel filed suit against the City and Aflac, Inc. in October 2012. 3 The

parties then engaged in a series of procedural skirmishes, during which Stansel

filed a series of amended complaints. We need not describe the details of those

skirmishes here, except to note that the district court dismissed Aflac, Inc. (which

is the parent company of American Life) from the suit. The court did so after

Stansel admitted in her motion to file a first amended complaint that she had

mistakenly named Aflac, Inc., and that she should have instead named its

subsidiary American Life, which actually wrote her insurance policy. On July 3,

2013, Stansel filed a motion seeking leave to file a third amended complaint. The

proposed complaint she attached to her motion asserted seven claims and named as

defendants the City, American Life, and Aflac, Inc. It sought to reestablish Aflac,

Inc. as a defendant in the suit, even though Stansel had already admitted that she

had improperly named it as a defendant.

       The seven counts in the proposed third amended complaint were as follows.

The first four were against the City and alleged that it had violated: (1) Title I of

the Americans with Disabilities Act (ADA), 42 U.SC. § 12111 et seq.; (2) Title V

of the ADA, 42 U.S.C. § 12203; (3) the Rehabilitation Act of 1973, 29 U.S.C.

§ 701 et seq.; and (4) the Age Discrimination in Employment Act, 29 U.S.C. § 621

   3
     There were also twenty John Does and twenty Jane Does included in the complaint. We
will not discuss them because they are not at issue in this appeal and including them would
unnecessarily complicate our account of the proceedings in the district court.

                                            3
               Case: 14-11232      Date Filed: 11/18/2014      Page: 4 of 10


et seq. The fifth count brought claims against both the City and the Aflac

defendants under 42 U.S.C. §§ 1983, 1985(2)–(3), 1986, and 1988. It specifically

asserted that, based on the filing of the W2s and the general administration of

Stansel’s disability benefits, the City and the Aflac defendants had violated her

federal rights. The sixth count alleged that the Aflac defendants had “violated both

federal and state law” without specifying any federal or state laws. The seventh

count alleged that the Aflac defendants had breached their duty of good faith and

fair dealing. 4 The Aflac defendants opposed the motion to amend and filed a

cross-motion to dismiss the claims against them.

       The district court entered an order on August 29, 2013, denying Stansel’s

motion for leave to amend and dismissing with prejudice her claims against the

Aflac defendants. The court identified several reasons for its decision. Initially, it

explained that the third amended complaint was a shotgun pleading. See generally

Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293,

1295–96 (11th Cir. 2002). The court then explained why, for each of the three

claims against the Aflac defendants, it would be futile to allow Stansel to amend

her complaint. Regarding the claims under the federal civil rights statutes in the

fifth count, the court noted that those statutes apply only where the plaintiff has


   4
    Stansel titled this count “Count VIII,” but her amended complaint skips from “Count VI” to
“Count VIII.” So we will refer to this count as the seventh count.

                                              4
              Case: 14-11232     Date Filed: 11/18/2014    Page: 5 of 10


alleged state action, and that the Aflac defendants’ allegedly wrongful conduct did

not qualify as state action. See generally Focus on the Family v. Pinellas Suncoast

Transit Auth., 344 F.3d 1263, 1276–77 (11th Cir. 2003). As for the sixth count,

the court reiterated that it was a shotgun count that did not meet the requirements

of Federal Rule of Civil Procedure 10(b) and also noted that it did not meet the

requirements of Federal Rule of Civil Procedure 9 insofar as it alleged fraud.

Finally, the court explained that the seventh count was fatally flawed because

Stansel had conceded that the Aflac defendants had paid her short-term disability

benefits, and a cause of action based on bad faith requires “the refusal to pay a loss

covered by an insurance policy.”

      In that same August 29 order, the district court ordered Stansel to file within

twenty-one days an amended complaint against the City. She failed to file an

amended complaint by that deadline. The City moved to dismiss the claims

against it for failure to comply with the court’s order, and the court granted that

motion in February 2014. It deemed Stansel’s claims against the City to have been

abandoned and dismissed them with prejudice pursuant to Federal Rule of Civil

Procedure 41.

                                          II.

      We review de novo the district court’s decisions to deny Stansel leave to

amend her claims against the Aflac defendants due to futility, see Freeman v. First


                                           5
              Case: 14-11232    Date Filed: 11/18/2014    Page: 6 of 10


Union Nat’l, 329 F.3d 1231, 1234 (11th Cir. 2003), and we review its decision to

dismiss Stansel’s claims against the City only for an abuse of discretion, see Anago

Franchising, Inc. v. Shaz, LLC, 677 F.3d 1272, 1276 (11th Cir. 2012) (reviewing

dismissal under Rule 41(a)(2) only for an abuse of discretion). Because of the

nature of the briefing in this case, we rely on two principles. First, de novo review

permits this Court to affirm the district court’s judgment “based on any grounds

supported by the record.” Akanthos Capital Mgmt., LLC v. Atlanticus Holdings

Corp., 734 F.3d 1269, 1271 (11th Cir. 2013). Second, where the district court’s

judgment rests on multiple grounds, and the “appellant fails to challenge properly

on appeal one of the grounds on which the district court based its judgment, he is

deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d
678, 680 (11th Cir. 2014). We address in order the claims from the third amended

complaint.

      We begin with the five claims against the City, which were contained in the

first five counts. Stansel does not make any specific arguments explaining how the

district court abused its discretion under Federal Rule of Civil Procedure 41 when

it issued its February 14 order dismissing with prejudice those claims against the

City. See id. at 681. We therefore affirm the judgment insofar as it dismissed

those claims. See id. at 680.


                                          6
                Case: 14-11232    Date Filed: 11/18/2014    Page: 7 of 10


         Regarding the claim against the Aflac defendants in the fifth count, allowing

amendment would have been futile because Stansel cannot establish one of the

essential elements of that claim. A claim under any of the federal civil rights

statutes the fifth count cites requires the existence of an individual federal right.

See Robertson v. Hecksel, 420 F.3d 1254, 1261 (11th Cir. 2005) (“[B]efore § 1983

and § 1988 can come into play, the plaintiff must still establish the existence of a

federal right.”); Trawinski v. United Techs., 313 F.3d 1295, 1299 (11th Cir. 2002)

(“[A] claim under § 1985(3) requires the proof of . . . the violation of a serious

constitutional right . . . .”); Park v. City of Atlanta, 120 F.3d 1157, 1159–60 (11th

Cir. 1997) (“Section 1986 claims are . . . derivative of § 1985 violations.”). And

Stansel offers no authority for the proposition that the right she asserts here — the

right to have her W2s filed properly — is actually an individual federal right, much

less a “serious constitutional right.” We therefore affirm the district court’s

judgment insofar as it dismissed the claim against the Aflac defendants in the fifth

count.

         The claim in the sixth count that the Aflac defendants had “violated both

federal and state law” did not state a plausible claim for relief. Rather than attempt

to describe the allegations that make up the sixth count, we will simply reproduce

the relevant ones here:




                                           7
                Case: 14-11232    Date Filed: 11/18/2014     Page: 8 of 10


         143. The heretofore-described conduct of both AFLAC Defendants
              constitutes vicarious liability of AFLAC, INC. for the torts of
              Aflac (aka Aflac U.S.)
         144. The heretofore-described conduct of both Defendants AFLAC
              created contractual rights and obligations created for AFLAC,
              INC. by the actions of Aflac (aka Aflac U.S.).
         145. The heretofore-described conduct of both Defendants AFLAC
              constitutes common law Agency and fraud.
         146. At all relevant times, all claims handling procedures, operations
              and initiatives, funding, and other aspects of conducting its
              supplemental accident/disability insurance business were
              independently prescribed, in a unitary and uniform fashion, by
              AFLAC, Inc.
         147. AFLAC, Inc. and Aflac (aka Aflac U.S)., individually and
              collectively, are, and at all relevant times have been, involved
              in the tortious and other acts described herein, affecting pro se
              Plaintiff, one of its former policyholders.

None of those allegations identifies a specific action by the Aflac defendants that

would give rise to a claim for relief. See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129
S. Ct. 1937, 1949 (2009) (“To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.”) (quotation marks omitted). Nor do any of them indicate the

possibility that Stansel could do so. The district court therefore did not err in

concluding that it would have been futile for Stansel to file her amended sixth

count.

         Finally, we turn to the seventh count (which the complaint misnumbers as

the eighth count). It claimed that the Aflac defendants acted in bad faith. Stansel

never contests the district court’s determination that the claim is fatally flawed


                                            8
                Case: 14-11232        Date Filed: 11/18/2014        Page: 9 of 10


because she has conceded that the Aflac defendants had paid her short-term

disability benefits, and a bad faith action requires “the refusal to pay a loss covered

by an insurance policy.” See Sapuppo, 739 F.3d at 680. We therefore agree with

the district court’s determination that amending the count would have been futile

and affirm that part of the judgment.

       The argument section of Stansel’s opening brief raises three challenges to

the district court’s order dismissing with prejudice her claims against the Aflac

defendants. 5 Her first contention is a general allegation of error on the part of the

district court. In Stansel’s words:

       The sum total of the district court’s legal errors and abuses of
       discretion alleged herein had the substantial prejudicial effect of
       forcing pro se appellant Stansel to accept an involuntary dismissal
       with prejudice . . . and final judgment . . . in this action in order to
       hasten her appeal in an effort to halt the incessant onslaught of judicial
       usurpation of power because it was very likely [to] recur.

That opening line is supported only by a page and a half that accuses the district

court of committing various errors. Such a list of “conclusory assertions,” which

“makes no argument and cites no authorities,” does not raise a cognizable issue on

appeal. Sapuppo, 739 F.3d at 682.

   5
      Stansel lists twenty-three issues in her opening brief, but discusses just three of them in the
argument section of her brief. We need not address the twenty issues that are not developed in
the argument section of her brief. See Sapuppo, 739 F.3d at 682 (explaining that “mentioning a
claim in the summary of the argument section is not enough to raise the issue for appeal and that
the claim is deemed abandoned”); Cole v. U.S. Atty. Gen., 712 F.3d 517, 530 (11th Cir. 2013)
(holding that a party abandons an issue “[i]f the party mentions the issue only in his Statement of
the Case but does not elaborate further in the Argument section”).

                                                 9
             Case: 14-11232      Date Filed: 11/18/2014   Page: 10 of 10


      Next, Stansel contends that the district court erred by permitting both of the

Aflac defendants to file the motion to dismiss because, at the time, Aflac, Inc. had

been dismissed from the case and was not a party to the litigation. She argues that

this was error because the Federal Rules of Civil Procedure do not permit

nonparties to file motions. We need not delve into the merits of her argument

because Stansel never explains how her substantial rights were affected by the

court permitting Aflac, Inc. to join the motion to dismiss. See Fed. R. Civ. P. 61

(providing that courts “must disregard all errors and defects that do not affect any

party’s substantial rights”). The arguments against Stansel’s motion to amend

would have been the same regardless of whether Aflac, Inc. signed onto the brief

opposing her motion. So even if we assume that the court erred, it was harmless

error and cannot be grounds for reversal.         See Mut. Serv. Cas. Ins. Co. v.

Henderson, 368 F.3d 1309, 1319 (11th Cir. 2004).

      Finally, Stansel challenges the district court’s conclusion that the third

amended complaint was a shotgun pleading. We need not address this argument

because we have already identified separate bases for the district court to dismiss

every one of Stansel’s claims.

      AFFIRMED.




                                          10